DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This correspondence is in response to AMENDMENTS and REMARKS filed on February 2nd, 2022.

Terminal Disclaimer
The terminal disclaimer filed on February 2nd, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,694,461 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-21 are allowed.





Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
One of the closest prior art references, Soliman et al. (U.S 2009/0219844 A1)
discloses:
when the mobile transceiver is in the battery powered mode (i.e when the mobile transceiver is in the battery powered mode in par. [0053]), selecting a power efficient wireless service from the more than one available wireless services (i.e selecting a a power efficient wireless service provided by the “proxy” device in par. [0049], [0023], wherein selection is performed by sending a notification, from a client terminal to the “proxy” device, to operate as a proxy for the client terminal in par. [0017], [0023], wherein a communication performed using a “proxy” device is more power efficient in par. [0049], [0053], wherein there is more than one wireless service available such as wireless service provided by the host terminals and wireless service provided by the access points in par. [0081]-[0085], [0057], Fig. 4, Fig. 5).

Another closest prior art references, Hunukumbure et al. (U.S. 2013/0310048 A1) discloses a basic power profile of the available services including a power efficiency rating indicator of each of the available wireless services supported by the mobile transceiver (i.e compiling a list A comprising cells ranked in accordance with
power efficiency in par. [0098], [0033], [0106], Fig. 5).




at least the claimed features of:
 	“in response to a determination that more than one wireless service is available:

determining whether the mobile transceiver is in a battery powered mode;

 in response to a determination that the mobile transceiver is in the battery powered mode, selecting a most power efficient wireless service from the more than one available wireless service in accordance with a basic power profile of the available wireless service stored in the memory of the mobile transceiver, wherein the basic power profile includes a power efficiency rating indicator of a wireless access technology of each of the available wireless services supported by the mobile transceiver” (emphasis added) as recited in claims 1, 19 and 20.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should
preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464